Exhibit 10.2

 

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of
the 26th day of January 2016, between James E. Sharp (the “Executive”) and TIER
REIT, Inc. (formerly known as Behringer Harvard REIT I, Inc.), a Maryland
corporation (the “Company”), and Tier Operating Partnership LP (formerly known
as Behringer Harvard Operating Partnership I LP), a Texas limited partnership
(the “Operating Partnership” and together with the Company, the “Employers”).

 

WHEREAS, the Executive and the Employers entered into that certain Employment
Agreement, dated September 1, 2012, as amended (the “Agreement”), pursuant to
which the Executive is currently employed by the Employers; and

 

WHEREAS, the Executive and the Employers mutually desire to amend the Term of
the Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      Recitals.  The recitals contained in
this Amendment are hereby incorporated into, and made an integral part of, this
Amendment.  All defined terms used herein that are not otherwise defined shall
have the same meaning ascribed to them in the Agreement.

 

2.                                      Cash Incentive Compensation.  The second
sentence of Section 2(b) is hereby amended and restated as follows:

 

“(b)  The Executive’s target annual cash incentive compensation shall be 50% of
his Base Salary.”

 

3.                                      Long-Term Incentive Awards.  The second
sentence of Section 2(c) is hereby amended and restated as follows:

 

“(c)  The Executive’s target annual long-term incentive award shall be equal to
at least 50% of his combined Base Salary and target annual cash incentive
compensation attributable to such calendar year during the Term.”

 

4.                                      Binding Effect of Amendment.  This
Amendment shall be binding on all successors and permitted assigns of the
parties hereof.

 

5.                                      Severability.  The enforceability or
invalidity of any provision of this Amendment shall not affect the
enforceability or validity of any other provision.

 

6.                                      Headings.  The headings have been
inserted solely as a matter of convenience to the parties and shall not affect
the construction or meaning thereof.

 

--------------------------------------------------------------------------------


 

7.                                      Ratification.  The Executive and the
Employers hereby ratify and confirm their respective obligations under the
Agreement, as modified by this Amendment.  If any inconsistency exists or arises
between the terms of the Agreement and the terms of this Amendment, the terms of
this Amendment shall prevail.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

 

 

TIER REIT, INC.

 

 

 

 

 

/s/ Scott W. Fordham

 

By: Scott W. Fordham

 

Its:  Chief Executive Officer and President

 

 

 

 

 

TIER OPERATING PARTNERSHIP LP

 

 

 

 

 

/s/ Scott W. Fordham

 

By: Scott W. Fordham

 

Its:  Chief Executive Officer and President

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ James E. Sharp

 

James E. Sharp

 

2

--------------------------------------------------------------------------------